                 Case 2:19-cv-01650-JCC Document 19 Filed 12/11/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ANGELA BOVO, et al.,                                    CASE NO. C19-1650-JCC
10                             Plaintiffs,                   ORDER
11          v.

12   KING COUNTY SUPERIOR COURT, et al.,

13                             Defendants.
14

15          This matter comes before the Court on Plaintiffs’ motion to continue (Dkt. No. 17) and
16   recontinuation motion (Dkt. No. 18-1). Both motions appear to request that the Court reconsider
17   its November 9, 2020 order dismissing Plaintiffs’ claims without prejudice and without further
18   leave to amend. (See Dkt. No. 16.) The Court declines to do so.
19          Plaintiffs were granted leave to proceed in forma pauperis on October 17, 2019. (See
20   Dkt. No. 3). That same day, Plaintiffs filed a complaint and a motion to appoint counsel. (See
21   Dkt. Nos. 4–5.) On June 4, 2020, the Court reviewed Plaintiffs’ complaint pursuant to 28 U.S.C.
22   § 1915(e)(2)(B) and determined that it failed to state a claim upon which relief could be granted.
23   (See Dkt. No. 7.) The Court directed Plaintiffs to file an amended complaint within 21 days. (Id.
24   at 4.) Twenty-two days later, on June 26, 2020, Plaintiffs filed a document that the Court
25   construed as a motion for an extension of time to file an amended complaint. (See Dkt. No. 13.)
26   The Court granted the motion and extended Plaintiffs’ deadline to file an amended complaint


     ORDER
     C19-1650-JCC
     PAGE - 1
               Case 2:19-cv-01650-JCC Document 19 Filed 12/11/20 Page 2 of 2




 1   until July 31, 2020. (See id.) On August 4, 2020, Plaintiffs filed a document that the Court

 2   construed as a second motion for an extension of time to file an amended complaint. (See Dkt.

 3   No. 15.) The Court granted the motion and extended Plaintiffs’ deadline to file an amended

 4   complaint until August 31, 2020. (See id.)

 5          On November 9, 2020, over two months after Plaintiffs’ twice-extended deadline to

 6   amend the complaint (and over four months after their original deadline), Plaintiffs still had not

 7   filed an amended complaint and the Court dismissed the complaint without prejudice and

 8   without leave to amend. (See Dkt. No. 16.) None of the documents Plaintiffs have filed since the
 9   Court’s order dismissing the complaint remedy the deficiencies in the original complaint, nor do
10   they provide good cause for Plaintiffs’ failure to amend the complaint in a timely manner.
11           Accordingly, the Court DENIES Plaintiffs’ motion to continue (Dkt. No. 17) and
12   recontinuation motion (Dkt. No. 18-1). The Clerk is DIRECTED to mail a copy of this order to
13   Plaintiffs at the address listed on the docket.
14

15          DATED this 11th day of December 2020.




                                                          A
16

17

18
                                                          John C. Coughenour
19                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     C19-1650-JCC
     PAGE - 2
